J-S69013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CARNELL GREEN                              :
                                               :
                       Appellant               :   No. 2280 EDA 2018

        Appeal from the Judgment of Sentence Entered February 12, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0012283-2014


BEFORE:      SHOGAN, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY SHOGAN, J.:                              FILED: APRIL 23, 2021


        Appellant, Carnell Green, appeals from the judgment of sentence

entered on February 12, 2018. Following a jury trial, Appellant was found

guilty of rape of a child, involuntary deviate sexual intercourse with a child,

unlawful contact with a minor, endangering the welfare of a child, indecent

assault of a person less than thirteen years of age, and indecent exposure. 1

After careful review, we affirm the judgment of sentence.

        The trial court set forth the following factual recitation:

             During the course of a two-day trial, Appellant’s
        stepdaughter, A.E., testified to a protracted pattern of sexual
        abuse by Appellant–a series of events that began when A.E. was

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
 18 Pa.C.S. §§ 3121(c), 3123(b), 6318(a)(1), 4304(a)(1), 3126(a)(7) and
3127(a), respectively.
J-S69013-19


      about eight years old and continued until she was eleven. (N.T.
      8/16/17 at 20, [63]). A.E. described several occasions when
      Appellant took A.E. to the bathroom and forced her to perform
      oral sex on him. (Id. at 55-58). On one occasion, when A.E. was
      ten, Appellant’s behavior escalated; A.E. testified that Appellant
      went into her bedroom, undressed her, and tried to force his penis
      into her vagina. (Id. at 59-60, 76). A.E. explained that the incident
      was very physically uncomfortable and caused her to feel
      “pressure and pain” in her vaginal area. (Id. at 59, 61). At some
      point, when A.E. was eleven years old, Appellant moved out of her
      family’s home. (Id. at 63). Shortly after he moved, Appellant
      called A.E. on her mother’s cellphone. (Id.). During their
      conversation, Appellant told A.E. that he was going to book a hotel
      room for the two of them; he also asked her whether she
      “remembered what he taught her” and told her that he wanted
      her “to show him what he taught her.” (Id. at 25, 63-64). A.E. did
      not see or hear from Appellant after that phone call. Eventually
      A.E. disclosed the abuse to a school teacher. (Id. at 64-66). School
      officials contacted the authorities, and Appellant was arrested
      shortly thereafter.

Trial Court Opinion, 10/9/20, at 3-4.

      The trial court set forth the following procedural history:

            On August 17, [2017], following a jury trial, [Appellant] was
      convicted of rape of a child, involuntary deviate sexual intercourse
      with a child, unlawful contact with a minor, endangering the
      welfare of a child, indecent assault of a person less than thirteen
      years of age, and indecent exposure. On February 12, 2018,
      Appellant received an aggregate sentence of fifteen to thirty years
      of incarceration, followed by fifteen years of reporting probation.
            Following a filing error by Appellant’s appointed trial counsel,
      Appellant’s appellate rights were reinstated nunc pro tunc by this
      court on July 10, 2018. (Order Jul. 10, 2018). Appellant filed a
      notice of appeal on July 12, 2018 and an amended notice of appeal
      on July 20, 2018. On July 24, 2018, this court ordered Appellant
      to file a concise statement of errors complained of on appeal,
      pursuant to Pa.R.A.P. 1925(b). On August 15, 2018, Appellant filed
      a motion for an extension of time to file his statement, which this
      court granted on August 16, 2018. Appellant filed a timely
      statement on February 14, 2019, raising the following issues:


                                      -2-
J-S69013-19


     1.   At trial the evidence presented against Appellant was
          very vague and sketchy, including not a single specific
          date or time of any incident, and lacking in particularity
          to justify the prosecution.

     2.   The lack of specificity prevented Appellant from
          locating alibi witnesses or to present [sic] an adequate
          defense.
           In its opinion dated March 14, 2019, this court found that all
     issues on appeal were waived, as Appellant’s 1925(b) statement
     was facially insufficient and failed to raise any claim that could be
     meaningfully addressed by this court. The Superior Court agreed.
     See Commonwealth v. Green, No. 2280 EDA 2018, 2020 WL
     1079263, at *3 (Pa. Super. Ct. Mar. 6, 2020). In its opinion dated
     March 6, 2020, the Superior Court (1) found that appellate
     counsel’s woefully imprecise 1925(b) statement constituted per se
     ineffectiveness and (2) remanded the case for the appointment of
     new counsel. The Superior Court further ordered new appellate
     counsel to file a 1925(b) statement “within twenty-one days of
     appointment.” Id.
          On March 9, 2020, this court issued the following order:
                 AND NOW this 9th day of March 2020, pursuant
           to the Superior Court’s opinion and order, IT IS
           ORDERED that new counsel is to be appointed for
           Defendant-Appellant in the above caption matter. It is
           further ordered that new counsel shall filed a new
           Pa.R.A.P. 1925(b) statement within twenty-one (21)
           days of appointment.
     (Order Mar. 9, 2020). For reasons that are not apparent to this
     court, the First Judicial District Court Appointments Unit did not
     appoint counsel, Mark D. Mungello, Esq., until July 23, 2020.
            By September 11, 2020, fifty days after counsel’s
     appointment, counsel had neither sought an extension of time nor
     filed a new 1925(b) statement. Consequently, this court (in the
     interests of expediency and fairness to Appellant) issued a second
     order granting counsel an additional twenty-one days to file a
     statement:



                                     -3-
J-S69013-19


                 AND NOW, this 11th day of September 2020,
           Carnell Green, through counsel, is hereby ORDERED
           to immediately comply with this court’s 1925(b)
           Order, dated March 9, 2020. Appellant must file a
           Statement of Errors Complained of on Appeal no later
           than twenty-one days (21) days from the date
           of this Order’s entry on the docket, in compliance
           with Pennsylvania Rule of Appellate Procedure
           1925(b). Failure to timely file a Rule 1925(b)
           Statement of Matters Complained of on Appeal will
           result in the issuance of a Lord opinion.
     (Order Sept 11, 2020) (footnote omitted).
           On October 1, 2020, appellate counsel filed a statement of
     errors, asserting the following claims:
     1.    The evidence presented by the Commonwealth was
           insufficient to convict Appellant of the crimes that he
           was found guilty of.

     2.    The verdict that was rendered against Appellant was
           against the weight of the evidence.

     3.    Appellant’s attorney, Shawn K. Page, was ineffective
           in his opening argument by implying to the jury that
           Appellant might be guilty of a “heinous” crime, the
           rape of a child.

     4.    Appellant reserves the right to present additional
           errors to be presented on appeal once his court
           appointed attorney, Mark D. Mungello, Esquire, who
           did not represent Appellant at trial, has been granted
           an additional twenty-one (21) days to further review
           the entire record of this matter.

     On October 2, 2020[,] twenty-one days after this court filed a
     second 1925(b) order appellate counsel also filed a request for an
     extension of time to file a 1925(b) statement. Counsel’s sole
     justification for his request was that he could not “explain how he
     lost track of his appointment in this case.” (Mot. Extension Time at
     ¶ 2).


                                    -4-
J-S69013-19


Trial Court Opinion, 10/9/20, at 1-3 (emphases in original) (footnote omitted).

The trial court filed an Order and Opinion on October 9, 2020, addressing the

issues raised in Appellant’s Pa.R.A.P. 1925(b) statement and denying

Appellant’s request for an extension of time. Id. at 4.

      After seeking and receiving multiple extensions to file his appellate brief

with this Court, Appellant filed it on January 22, 2021. Appellant presents the

following questions for our review:

      1. Whether undersigned counsel should be granted permission to
         withdraw this issue where it was determined that corroboration
         is not necessary to convict an individual such as [Appellant,]
         even though the Commonwealth failed to present any such
         proof, and where the evidence was otherwise sufficient to
         enable the jury to find him to be guilty of all charges.
      2. Whether the trial court committed an abuse of discretion where
         the verdict rendered against [Appellant] of his being found
         guilty of all charges was against the weight of the evidence
         presented by the Commonwealth.
      3. Whether undersigned counsel should be granted the permission
         of this Honorable Court to withdraw from arguing that
         [Appellant’s] trial attorney committed ineffective assistance of
         counsel in his opening argument by stating to the jury that
         [Appellant] might be guilty of a “heinous” crime, the rape of
         [A.E.], and then later in that same opening argument told the
         jury … “the nature of the charges we all frown. We all– none of
         us wants to deal with this. The nature of the charges are
         beyond disgusting.” As a result of undersigned counsel’s being
         given that permission, [Appellant] will be able to raise this
         issue and any others of arguable merit in a later proceeding
         pursuant to the Post-Conviction Relief Act, 42 Pa.C.S.A. Section
         9141, et seq without causing [Appellant] to suffer a waiver of
         any such issues.
Appellant’s Brief at 4.



                                      -5-
J-S69013-19


       Appellant’s counsel seeks permission from this Court to withdraw his

first and third issues presented for our review, relating to sufficiency of the

evidence and trial counsel’s ineffectiveness.2 Appellant’s Brief at 4. Appellant

is not required to seek leave to withdraw an issue he included in his Pa.R.A.P.

1925(b) statement but does not intend to present in his brief before this

Court.3 Pursuant to Pa.R.A.P. 2116(a), “No question will be considered unless

it is stated in the statement of questions involved or is fairly suggested

thereby.” See also Commonwealth v. J.F., 800 A.2d 942, 946 n.10 (Pa.

Super. 2002) (finding that where the appellant raised an issue in his statement

of questions involved but did not discuss it in his brief on appeal, the issue will

be deemed waived.). On this basis, we conclude that despite including issue

one in his Rule 1925(b) statement, Appellant has waived this issue for failure

to present argument on it in his brief. As to issue three, we agree with

Appellant’s counsel that ineffective assistance of counsel claims are, subject

to limited exceptions not present here, properly raised in a Post Conviction




____________________________________________


2
  Specifically, Appellant seeks to withdraw his first issue, relating to the
sufficiency of the evidence, because it lacks merit. Appellant’s Brief at 13. As
for the third issue, relating to ineffective assistance of Appellant’s trial counsel,
Appellant seeks to withdraw it so he can present it on collateral appeal.
Appellant’s Brief at 25.

3
 If counsel were seeking to withdraw as Appellant’s counsel on direct appeal,
he would have to follow the dictates of Anders v. California, 386 U.S. 738
(1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), which
govern withdrawal from representation in a direct appeal.

                                           -6-
J-S69013-19


Relief Act (“PCRA”) petition. Thus, we grant Appellant’s request to withdraw

issue three without prejudice to raise it in a PCRA petition.


      The only remaining issue before this Court is Appellant’s second issue,

in which he argues that the verdict was against the weight of the evidence.

Appellant’s Brief at 14. Before we reach the merits of his appeal, we must

again address the deficiencies in Appellant’s Rule 1925(b) statement. It is

well established in this Commonwealth that “a Concise Statement which is too

vague to allow the court to identify the issues raised on appeal is the functional

equivalent of no Concise Statement at all.” Commonwealth v. Reeves, 907

A.2d 1, 2 (Pa. Super. 2006) (quoting Lineberger v. Wyeth, 894 A.2d 141,

148 (Pa. Super. 2006)).

      As discussed supra, we found Appellant’s first Pa.R.A.P. 1925(b)

statement so deficient that it constituted ineffectiveness per se, and we

remanded this case for appointment of new counsel and the filing of a new

Rule 1925(b) statement. Commonwealth v. Green, 229 A.3d 327, 2280

EDA 2018 (Pa. Super. filed March 6, 2020, at *1) (non-precedential decision).

The Rule 1925(b) statement filed by Appellant’s new counsel contained the

following question relating to the weight of the evidence, “The verdict that

was rendered against [Appellant] was against the weight of the evidence.”

Statement of Matter to be Complained of on Appeal Pursuant to Rule 1925(b),

10/20/20. Like Appellant’s first Rule 1925(b) statement, this statement is too

vague to permit review.      Commonwealth v. Freeman, 128 A.3d 1231,

                                      -7-
J-S69013-19


1248-1249 (Pa. Super. 2015) (finding waiver where the appellant’s Rule 1925

statement stated “the verdict was against the weight of the evidence.”);

Commonwealth v. Siebert, 799 A.2d 54, 62 (Pa. Super. 2002) (finding

waiver where “Appellant merely stated ‘the verdict was against the weight of

the credible evidence as to all of the charges.’”); Commonwealth v. Lemon,

804 A.2d 34, 36-37 (Pa. Super. 2002) (finding waiver where the appellant’s

Rule 1925 statement stated, “the verdict of the jury was against the evidence”

because the appellant failed to discuss which of his five crimes he was

appealing or the specific reason for the appeal). Thus, we find Appellant has

waived the issue for purposes of this appeal.

      Even if we did not find waiver on those grounds, however, Appellant

would be due no relief. “A weight of the evidence claim must be preserved in

a post-sentence motion, by a written motion before sentencing, or orally prior

to sentencing.” Commonwealth v. Griffin, 65 A.3d 932, 939 (Pa. Super.

2013) (citing Pa.R.Crim.P. 607). In the instant case, Appellant fails to provide

citation to the portion of the record where he raised his weight-of-the-

evidence claim before the trial court. A review of the relevant transcripts

makes clear that Appellant did not raise a weight-of-the-evidence issue orally

before sentencing.    Further, Appellant did not file written motions before




                                     -8-
J-S69013-19


sentencing nor did he file post-sentence motions.4 Thus, Appellant failed to

preserve the issue for appeal, and we would find the issue waived even if his

Rule 1925(b) statement was not deficient.            See Commonwealth v.

Sherwood, 982 A.2d 483, 494 (Pa. 2009) (finding waiver of weight-of-

evidence claim, where the appellant failed to raise it before the trial court,

because the trial court was unable to exercise its discretion and determine

whether to grant the appellant a new trial).

       Finally, we note that even if we were able to reach the merits of

Appellant’s weight-of-the-evidence argument, he would be due no relief.

       Appellate review of a weight claim is a review of the exercise of
       discretion, not of the underlying question of whether the verdict
       is against the weight of the evidence. [Commonwealth v.
       Brown, 648 A.2d 1177, 1189 (Pa. 1994)]. Because the trial judge
       has had the opportunity to hear and see the evidence presented,
       an appellate court will give the gravest consideration to the
       findings and reasons advanced by the trial judge when reviewing
       a trial court’s determination that the verdict is against the weight
       of the evidence. Commonwealth v. Farquharson, 467 Pa. 50,
       354 A.2d 545 (1976). One of the least assailable reasons for
       granting or denying a new trial is the lower court’s conviction that
       the verdict was or was not against the weight of the evidence and
       that a new trial should be granted in the interest of
       justice. Brown, supra.

Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa. 2000). This Court has

summarized the limits of discretion as follows:



____________________________________________


4
   Although the docket in this case includes an entry described as a post-
sentence motion filed by Appellant on February 27, 2018, docket entry 124,
Appellant actually filed his notice of appeal at that entry. Appellant did not
file post-sentence motions.

                                           -9-
J-S69013-19


      The term “discretion” imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge. Discretion must be exercised
      on the foundation of reason, as opposed to prejudice, personal
      motivations, caprice or arbitrary actions. Discretion is abused
      when the course pursued represents not merely an error of
      judgment, but where the judgment is manifestly unreasonable or
      where the law is not applied or where the record shows that the
      action is a result of partiality, prejudice, bias or ill will.

Id. (citation omitted).

      Our review of Appellant’s weight-of-the-evidence argument makes clear

that Appellant is arguing that A.E.’s testimony was not credible and that the

Commonwealth did not call any witnesses to strengthen or corroborate it.

Appellant’s Brief at 14, 17-18, and 21-22. A challenge to the credibility of a

witness does not provide a basis to grant relief on weight-of-the-evidence

grounds.   Widmer, 744 A.2d at 754.       In Widmer, the Supreme Court of

Pennsylvania upheld our reversal of a trial court’s grant of a new trial based

upon its finding that the verdict was against the weight of the evidence.

Specifically, the Supreme Court affirmed our reversal because “the trial court’s

proffered reasons to support the grant of a new trial offer nothing more than

its assessment of the credibility of the witnesses and lacks the necessary

foundation for the required concomitant finding of a serious miscarriage of

justice.” Id. Further, we have held that “[r]esolving contradictory testimony

and questions of credibility are matters for the factfinder.” Commonwealth

v. Cramer, 195 A.3d 594, 601 (Pa. Super. 2018) (finding the appellant was

due no relief on his weight of the evidence claim where “[a]ppellant essentially



                                     - 10 -
J-S69013-19



asks us to reassess the credibility of the Victim and reweigh the evidence

presented at trial.   We cannot do so.”).     See also Commonwealth v.

Talbert, 129 A.3d 536, 546 (Pa. Super. 2015) (“Here, [the appellant]

requests that we re-weigh the evidence and assess the credibility of the

witnesses presented at trial, a task that is beyond our scope of review.”).

      In the instant case, the jury found A.E.’s testimony to be credible.

Appellant has failed to show that the verdict is so contrary to the evidence so

as to warrant a new trial. Thus, even if we did not find waiver, we would find

that Appellant is due no relief.

      Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/23/21




                                    - 11 -